Exhibit 10.1


 
AMENDMENT TO EXECUTIVE
CONSULTING AGREEMENT



THIS AMENDMENT TO EXECUTIVE CONSULTING AGREEMENT (hereinafter “Agreement”) is
entered into by and between Akorn, Inc. (hereinafter “COMPANY”) and Raj Rai
(hereinafter “Consultant”), effective December 8, 2009.
 
RECITALS


A.           COMPANY is a corporation doing business in the State of Illinois.
 
B.           COMPANY and Consultant are parties to an Executive Consulting
Agreement effective June, 8, 2009 (“Agreement”) and desire to amend certain
provisions as follows:
 
AGREEMENT


In consideration of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:
 
A.           Paragraph 3 of the Executive Consulting Agreement shall be deleted
in its entirety and replaced with the following:
 
3.   Effective Date and Term.  This Agreement shall remain in effect until it
expires on December 7, 2010, and thereafter the parties may endeavor to extend
the term of this Agreement.
 
B.    Paragraph 4 of the Executive Consulting Agreement shall be deleted in its
entirety and replaced with the following:
 
4.   Compensation.  COMPANY shall pay Consultant Seventeen Thousand Nine Hundred
Forty-Eight and 72/100 Dollars ($17,948.72) per month, beginning on June 8,
through December 7, 2009.  Further, subject to approval by the COMPANY Board of
Directors, or a committee thereof, COMPANY will award Consultant Two Hundred
Fifty Thousand (250,000) stock options pursuant to the COMPANY’s stock option
plan and grant pursuant to terms set forth in a separate Stock Option Grant
Agreement, which is hereby referenced and incorporated herein (priced at closing
price on Effective Date of this Agreement and to fully vest on December 7,
2009). In addition, The COMPANY shall pay Consultant the sum of Two Hundred
Thousand Dollars ($200,000) within forty-five days from December 7, 2009.
Further, Beginning on December 8, 2009, the COMPANY shall pay Consultant Thirty
Three thousand, Three Hundred thirty Three Dollars ($33,333.00) per month for
services performed pursuant to this Agreement.  The payments shall be made
through the term of this Agreement unless this Agreement is terminated by
COMPANY for Good Cause (as defined herein). For the purposes of this Agreement,
COMPANY has “Good Cause” to terminate, effective immediately, this Agreement
when:
 
Consultant fails or refuses to faithfully and diligently provide services
pursuant to this Agreement; or
 
Consultant fails or refuses to comply with the policies, standards and/or rules
of COMPANY which from time-to-time may be established; or
 
Consultant fails or refuses to act in accordance with any lawful direction or
order of COMPANY; or
 
It is determined that Consultant has conducted himself in an unprofessional,
unethical, illegal or fraudulent manner, or has acted in a manner detrimental to
the reputation, character or standing of COMPANY; including, but not limited to,
theft or misappropriation of COMPANY’s assets, engaging in unlawful
discriminatory or harassing conduct, working while under the influence of
alcohol or illegal drugs, the filing of false expense or related reports, or
being convicted of any felony or a misdemeanor involving moral turpitude; or
 
Consultant violates any term or condition of this Agreement.
 
C.    This Amendment may be executed in counterparts and, if so executed, each
such counterpart shall have the force and effect of an original.  A facsimile
signature shall have the same force and effect as an original signature.
 
D.    Except as provided herein, all provisions, terms and conditions of the
original Executive Consulting Agreement shall remain in full force and effect.
 
IN WITNESS HEREOF, the parties have executed this Amendment as of the date set
forth above.
 

       
Dated:  December 22, 2009
/s/ Raj Rai       Raj Rai                  

  Akorn, Inc.          
Dated:  December 22, 2009
By:
/s/ Joseph P. Bonaccorsi
              Senior V.P. and General Counsel          